Citation Nr: 1233817	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  11-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel






INTRODUCTION


The Veteran served on active duty from October 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied the Veteran's claim seeking service connection for the low back disability because the additional evidence received was not new and material.  

In November 2011, the Board reopened the Veteran's claim for entitlement to service connection for a low back disability, and remanded the underlying issue for further procedural and evidentiary development.  Specifically, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with a corrective notice letter which satisfied all the notice obligations set forth under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board also requested that the AOJ  request updated records of low back treatment that the Veteran may have received at the VA Medical Center (VAMC) in Dayton, Ohio, since May 2010 and; schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  Pursuant to the November 2011 remand, the Appeals Management Center (AMC) sent the Veteran an appropriate notification letter dated in November 2011 which satisfied all the Veterans Claims Assistance Act of 2000 (VCAA) notice obligations pursuant to Dingess and further explained how VA determines disability ratings and effective dates.  

In November 2011, the AMC initiated a request to have the Veteran scheduled for a VA examination of his low back.  The examination was completed later in December 2011, and copies of the VA examination report as well as the updated VA treatment records have been associated with the Veteran's claims file.  Unfortunately, and for the reasons discussed in further detail below, the December 2011 opinion obtained upon remand is not an adequate one.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  
Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For the reasons set forth below, the current appeal is being REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the current appeal, the Veteran asserts that his current back condition was incurred in service.  According to the Veteran, he injured his back when he fell down a hatch while serving aboard the 'Do Heney' Tanker ship in 1945.  See statements dated in May 1984 and September 2011.  He states that he received stitches for his head wounds but that no X-rays were performed on his spine at that time.  The Veteran's service treatment records reflect that, at his October 1944 enlistment examination, the evaluation of his spine and extremities was normal, and he did not exhibit any symptoms of pain in his back.  The Veteran also underwent X-rays of his lumbar spine in June 1945, the results of which were shown to be normal.  In addition, the Veteran's spine and extremities were shown to be normal at his August 1946 separation examination, and the Veteran was deemed physically qualified for discharge from Naval Service.  However, in the 'history of illness or injury' section, it was noted that the Veteran injured his back in 1941, several years before his enlistment.  While the Veteran asserts that his back injury originated in service, the medical evidence of record, which will be discussed in greater detail below, also reflects his contentions that his back pain began prior to service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, an October 1947 VA Neurosurgical Summary report reflects that the Veteran was admitted to the hospital one year after his discharge from service with complaints of low back pain.  During his consultation, the Veteran provided his military history and explained that he experienced "an attack of pain in the right low back and right hip regions" in 1945 and once again in 1946 while serving in the U.S. Navy.  According to the Veteran, four weeks prior to his admission, he experienced a recurrence of pain on the right side of his lower back and hip region which radiated half way down the posterior aspect of his right thigh.  The Veteran described "knife-like pain" in the above-referenced regions whenever he stooped over, coughed, sneezed, twisted his trunk, or walked long distances.  Upon physical examination, the physician observed "no appreciable tilt to the lumbar spine" and noted that the Veteran had full range of motion except when bending to the left.  X-rays of his lumbosacral spine revealed normal spacing and alignment of the vertebrae, and the "articulating surfaces" were described as smooth and even in contour.  According to the physician, the lumbosacral articulations and the sacroiliac joints were both shown to be normal.  

An orthopedic consultation was also shown to be negative for any abnormalities, "except for the lumbar strain and hamstring spasm at 45 [degrees] on the right and flattening of the longitudinal arch of the feet."  The impression from the orthopedic consultation was that the Veteran had a probable herniated intervertebral disk.  Based on the physician's discussion with, and evaluation of the Veteran, as well as the doctor's review of the X-ray report and progress notes, he diagnosed the Veteran with Cicatrix of the right lumbar region and lumbosacral pain due to trauma.  

In the August 1952 Application for VA Hospital Treatment or Domiciliary Care, a brief historical overview indicates that the Veteran previously received treatment at this healthcare facility for his lumbosacral strain "secondary to an accident during his childhood."  The Veteran described pain in the sacroiliac region which travelled into the thigh, and the treatment provider noted that the Gaenslen and straight leg raising tests revealed pathology in the left sacroiliac area.  

Private hospital records from the Miami Valley Hospital reflect that the Veteran underwent several surgical procedures for his low back condition in April 1961.  In the consultation report, the Veteran provided his medical history and reported that his back problems began during his childhood years after he injured his right lumbar and paraspinous muscles in a bike/automobile accident.  He also discussed his military history, and described experiencing recurrent back pain, "which necessitated utilization of traction with temporary and satisfactory relief," during his years of active service.  The Veteran asserts that he has continued to experience ongoing pain in his back since this time and that he underwent a procedure several years after service wherein one of the discs in his back was removed.  He further states that coughing and sneezing serve to exacerbate his pain significantly and that any motion of his back can give rise to an acute incident.  

According to the physician, the Veteran's medical history along with his reported symptoms "would indicate that he has mechanical back pain with nerve root irritation and irradiation."  Upon physical examination, the examiner observed that the Veteran had two healed surgical scars on his back and that one in particular was for his childhood trauma.  The Veteran demonstrated limited lumbosacral motion with localized lumbosacral tenderness and pain along with some muscle spasms during extreme range of motion.  

The Veteran also underwent X-rays of his lumbar spine, the results of which showed "diminished lumbo-sacral interspace as well as L-4 interspace with some sclerotic changes."  Based on the physician's discussion with, and evaluation of the Veteran, the doctor diagnosed the Veteran with mechanical low back pain associated with degenerative disc disease and recommended an exploratory laminectomy and fusion procedure.  The remaining records from Miami Valley Hospital reflect that the Veteran underwent a laminectomy at the L4-5 disc level as well as a spinal fusion at the L4-5 and S1-2 disc levels.  His pre-operative and post-operative diagnoses were arthritis, neuritis, and acute disc.  

The Veteran was afforded a VA examination in May 1982, at which time he presented with complaints of pain in his lower back when bending or lifting objects.  According to the Veteran, his back pain arose in service due to the rigors of physical training and has continued since his separation from service.  He also described a "paresthetic pain shooting down one or the other leg, part way to the knee."  In addition, the Veteran discussed the various procedures and operations he has undergone in his attempts to treat and alleviate his back pain.  Based on his physical evaluation of the Veteran's spine, the examiner diagnosed the Veteran with residuals of lumbar disc disease, status post lumbar fusion.  

Pursuant to the November 2011 Board Remand, the Veteran was afforded a VA examination in December 2011.  During the examination, the Veteran provided his medical history and reported to have been in a bicycle accident several years prior to his enlistment which required that he receive multiple stitches.  According to the Veteran, he did not have problems with his back after this accident.  The Veteran also relayed his military history and stated that, during his period of service, he slid while walking down a staircase and subsequently bruised his lower back.  According to the Veteran, he continued to have low back pain after service, and this pain has only increased in severity throughout the years.  On physical examination, the examiner noted that the range of motion of the Veteran's low back was limited after repetitive motion and that the Veteran exhibited excess fatigability, pain on movement, and less movement than normal during repetitive use.  

Based on his discussion with, and physical evaluation of the Veteran, the examiner determined that the Veteran's low back disability did not pre-exist his enlistment, and cited to the Veteran's October 1944 enlistment examination as well as the remainder of the Veteran's service treatment records, which was clear for any findings of low back problems.  The examiner further determined that the Veteran's low back disability was less likely than not incurred in or caused by his claimed inservice injury.  In issuing this opinion, the examiner once again relied on the service treatment records and specifically referenced the June 1945 X-ray report, as well as the August 1946 discharge examination, both of which were clear for any abnormalities in the spine.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In this case, while the examiner provided an adequate opinion as to whether the Veteran's low back disorder pre-existed service, he failed to provide an adequate explanation as to whether the low back disorder was incurred in service.  Notably, the examiner solely focused on the service treatment records, which were clear for any findings of a low back disorder, as the basis for his conclusion.  While the examiner took note of the Veteran's complaints of ongoing pain in his lower back when reviewing the Veteran's medical history, he failed to address and reconcile these complaints with his ultimate conclusion.  Indeed, the Board has not only found the Veteran competent and credible with respect to his complaints of ongoing pain since service, but the Veteran's complaints of ongoing pain since his separation from service are documented in VA treatment records dated in October 1947 - which is just a little over one year after his separation from service.  As previously discussed above, the Veteran was seen for back pain during this treatment visit, and specifically likened his then-low back pain to the pain he experienced in service.  These records also reflect diagnoses of Cicatrix of the right lumbar region and lumbosacral pain due to trauma.  However, these treatment records were neither discussed nor addressed in the December 2011 opinion.  

As such, the Board does not find the December 2011 examiner's opinion to be adequate, as the examiner failed to reconcile his conclusion with the Veteran's competent complaints of, and documentation reflecting, continuing pain in the low back region after service.  Thus, that opinion is of little probative value because it is not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  As it remains unclear whether the Veteran's low back disorder was incurred in service, another remand is necessary for a clarifying VA medical opinion.  

(Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)  Accordingly, the case is REMANDED for the following action:  

1. Schedule the Veteran for a VA examination to determine the nature and etiology of his low back disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the October 1947 VA treatment report which documents the Veteran's complaints of pain in his low back region approximately one year after his separation from service.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current low back disorder and provide diagnoses for all identified disabilities.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disorder(s) had its(their) clinical onset in service or is(are) otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

2. After completing the above, readjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


